Citation Nr: 1435875	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-40 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.  The Veteran died on June [redacted], 2008.  The Appellant is the Veteran's mother.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in June 2008.  The death certificate lists the cause of death as a gunshot wound to the head, and the manner of death was suicide.

2.  At the time of the Veteran's death, service connection was in effect for, among other disabilities, an organic mental syndrome with anxiety and depression, which was rated 100 percent disabling.


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).   In order for service connection for the cause of the Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury or service-connected disability; and (3) medical nexus linking (1) and (2).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2013).  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind, however, is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  The act of suicide is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2013).

In this case, the first element, evidence of death, has been met: the Veteran's death certificate indicates that he died on June [redacted], 2008.  The immediate cause of death was listed as a gunshot wound to the head, and the manner of death was suicide.

The second element, a service-connected disability, has been met: the Veteran was service-connected for an organic mental syndrome with anxiety and depression, which was rated 100 percent disabling.

In this regard, it is important to note that a 100% rating clearly indicates the very severe nature of the organic mental syndrome, with a ttotal occupational and social impairment due to such symptoms (normally):  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; (emphasis added) intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Most Veterans who have been found totally disabled due to a mental difficult by VA do not receive a 100% rating for the problem.

The third element, medical nexus regarding the cause of the Veteran's death, has been met.  In May 2014, Dr. A.G., after an extensive review of the evidence of record, opined that it was at least as likely as not that the Veteran's service-connected psychiatric condition was a major contributory factor in the Veteran's cause of death.  There are no opinions of record to the contrary.  

With regard to the Veteran's mental soundness at the time of his death, the Board notes that the very act of suicide is considered to be evidence of mental unsoundness and that, when taken into account with the evidence of record, the issue of whether or not the Veteran was of unsound mind is at least in relative equipoise.  That is, the preponderance of the evidence does not weigh in favor of a finding that the Veteran's suicide was an act of willful misconduct.  Accordingly, after resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

The Appellant's claim for service connection for the Veteran's cause of death has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Service connection for the Veteran's cause of death is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


